Citation Nr: 1012797	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a right hand 
disability (claimed as uncontrolled tremors), to include as 
due to herbicide exposure.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the Veteran's 
claims for service connection for colon cancer, a skin 
condition, uncontrolled tremors of the right hand, bilateral 
hearing loss, and PTSD.  An October 2009 rating decision 
granted service connection for bilateral hearing loss and 
that issue is not longer on appeal.  

In a March 2007 informal hearing brief, the Veteran appears 
to have raised a new claim of entitlement to the 
reinstatement of nonservice-connected pension benefits.  As 
that claim has not been developed for appellate review, the 
Board refers it to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

The issue of entitlement to waiver of recovery of an 
overpayment of VA pension benefits is addressed in a 
separate decision. 


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.
VA has a duty to assist claimants in the development of 
facts pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records 
may be outstanding.  A review of the claims file reflects 
that the most recent VA medical records from the VA Medical 
Centers (VAMCs) in Paragould, Arkansas; Memphis, Tennessee; 
and Poplar Bluff, Missouri, are dated in April 2009, March 
2006, and February 2006.  To aid in adjudication, any 
subsequent VA medical records from the VAMCs in Paragould, 
Memphis, and Poplar Bluff should be obtained.  In addition, 
the record reflects that the Veteran is receiving benefits 
from the Social Security Administration (SSA).  Since the 
SSA decision and the records upon which that grant of 
benefits was based are not included in the claims folder and 
may be relevant to the claims on appeal, those records 
should also be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).  Finally, the Veteran received treatment at the 
Baxter Regional Medical Center Acute Rehabilitation Unit.  
Those treatment records should also be obtained.

With respect to the Veteran's claims for service connection 
for colon cancer, tremors of the right hand, and a skin 
condition, the service medical records are void of findings, 
complaints, symptoms or diagnoses related to colon cancer, a 
right hand disability, or a skin condition.  VA medical 
records reflect treatment for and a diagnosis of cecal 
adecarcinoma.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran is competent to report the onset of colon and 
right hand disabilities, and a skin condition during his 
service, he is not competent to diagnose or to relate any 
current colon cancer, right hand disability, or skin 
condition to his service, including herbicide exposure.  
Accordingly, the Board finds that VA examinations are 
necessary in order to fairly decide his claims.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he has PTSD that is related to his 
service.  The Veteran identified his stressors as seeing 
dead bodies onboard the USS Intrepid and an incident during 
which a "dolly" came through a compartment and containers 
fell off while he was eating, opened, and caused him to feel 
ill.  The service treatment records include an August 1962 
enlistment report of medical history that reflects 
complaints of depression, nervous trouble, and frequent 
trouble sleeping.  However, post-service medical records are 
void of any diagnosed psychiatric disorders.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of psychiatric symptomatology during service, and 
the continuity of symptoms after service, he is not 
competent to diagnose or to relate any current psychiatric 
disorder to his active service.  Accordingly, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  This remand will allow service connection for all 
current psychiatric disorders to be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Obtain the Veteran's VA medical 
records from the VAMCs in Paragould, 
Memphis, dated since April 2009; Memphis, 
Tennessee, dated since March 2006; and 
Poplar Bluff, Missouri, dated since 
February 2006.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from the Baxter 
Regional Medical Center Acute 
Rehabilitation Unit and any additional 
private treatment records identified by 
the Veteran.  All attempts to secure the 
records must be documented in the claims 
folder.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
colon cancer.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current colon 
disability, including colon cancer.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any colon disability, including colon 
cancer, was incurred in or is due to or 
the result of the Veteran's service?  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of colon cancer, in addition 
to his statements regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

5.  Schedule a VA examination to determine 
the nature and etiology of any current 
right hand disability, including tremors.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current right hand 
disability, including uncontrolled 
tremors.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any right hand disability, including 
uncontrolled tremors, was incurred in 
or is due to or the result of the 
Veteran's service?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a right 
hand disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disorder, including 
PTSD.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose all current psychiatric 
disorders, including PTSD, and provide 
a full multiaxial diagnosis pursuant to 
DSM-IV.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including PTSD, pre-existed the 
Veteran's service?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting psychiatric 
disorder underwent a permanent increase 
in severity during or as a result of 
his service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each psychiatric disorder 
diagnosed, to specifically include 
PTSD, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
each psychiatric disorder was incurred 
in or is due to or the result of the 
Veteran's service, was present during 
his service, or is related to 
complaints of depression, nervous 
trouble, and frequent trouble sleeping 
on enlistment examination in August 
1992.  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a psychiatric disorder, 
and his statements regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

7.  Schedule a VA examination to determine 
the nature and etiology of any current 
skin condition.  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current skin 
condition.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any skin condition was incurred in or 
is due to or the result of the 
Veteran's service?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a skin 
condition, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

8.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

